Van Brunt, P. J.,
(dissenting.) The supreme court is, by the provisions of the constitution, a court of general jurisdiction, but that does not imply that it has general jurisdiction over persons not residents of this state. The legislature may regulate the extent of such jurisdiction, and determine under what circumstances it may be exercised; and where it provides that the court shall have jurisdiction, provided certain facts appear, it seems to me that such facts must be proven upon a trial, and, if necessary to be proven, they must be alleged. I therefore dissent.